JohNson, J.
This ease involves no new question requiring extended discussion. Conceding, without deciding, that the evidence offered below made out a prima facie case of actionable negligence against the defendant, even so, it is manifest, as the only reasonable inference deducible from the plaintiff’s evidence, that the intestate, in driving his car on the northbound track immediately behind a passing train, without in any way trying to ascertain whether another train was about to pass on this track, and in failing to pay attention to the warning given by the watchman in the street, failed to exercise due care for his own safety, and that such failure to exercise due care contributed to, and was a proximate cause of, his death. This defeats recovery. The case is controlled by the principles explained and applied in Harrison v. R. R., 194 N.C. 656, 140 S.E. 598. See also: Moore v. R. R., 203 N.C. 275, 165 S.E. 708; Johnson v. *553R. R., 214 N.C. 487,199 S.E. 704; Miller v. R. R., 220 N.C. 562, 18 S.E. 2d 232; Godwin v. R. R., 220 N.C. 281, 17 S.E. 2d 137; Carruthers v. R. R., 232 N.C. 183, 59 S.E. 2d 782; Jones v. R. R., 235 N.C. 640, 70 S.E. 2d 669; 44 Am. Jur., Railroads, Sec. 556; Annotation: 56 A.L.R. 543.
We have not overlooked tbe statement of tbe plaintiff’s witness Earl Stewart that “be (intestate) could not bave seen tbe flagman.” Tbis statement was made on cross-examination. Wben considered in context it is nothing more than an argumentative deduction of tbe witness respecting bis estimate of tbe range of intestate’s vision while be was pulling to tbe left side of tbe street to go over tbe tracks. Previously, this witness bad stated that tbe watchman was out in tbe street — “just tbe least bit . . . over halfway on tbe south side.” See Parker v. R. R., 232 N.C. 472, bot. p. 474; 61 S.E. 2d 370; Tart v. R. R., 202 N.C. 52, 161 S.E. 720; Harrison v. R. R., supra.
Tbe judgment below is
Affirmed.
PaeKee, J., took no part in tbe consideration or decision of tbis ease.